PER CURIAM
Defendant was convicted of sexual abuse in the first degree, ORS 163.427, and two counts of failure to report as a sex offender, ORS 181.599(2), (3). He appeals the resulting judgment, assigning error to the trial court’s imposition of a compensatory fine on the ground that there was no evidence that the victim suffered any pecuniary loss. See State v. Donahue, 165 Or App 143, 145, 995 P2d 1202 (2000) (holding that “a compensatory fine may be awarded only if the trial court finds that the victim has suffered pecuniary loss as a result of the defendant’s criminal activities”). The state concedes that the record is legally insufficient to support the imposition of a compensatory fine. On review of the record, we agree and accept the state’s concession as well founded.
Compensatory fine vacated; remanded for resen-tencing; otherwise affirmed.